Exhibit 5.1 April 30, AspenBio Pharma, Inc. 1585 South Perry Street Castle Rock, Colorado80104 Re: Additional Registration Statement Ladies and Gentlemen: At your request, we have examined the Registration Statement (the “Additional Registration Statement”) on Form S-3 to be filed pursuant to Rule 462(b) of the Securities Act of 1933, as amended (the “Securities Act”), by AspenBio Pharma, Inc., a Colorado corporation (the “Company”), with the Securities and Exchange Commission (the “Commission”) on or about April 30, 2010, in connection with the registration under the Securities Act of the offering of up to $2,247,300 in the aggregate amount of shares of the Company’s Common Stock, no par value (the “Common Stock”), and warrants to purchase the Company’s common stock (the “Warrants”). The Common Stock and the Warrants are collectively referred to herein as the “Securities.” The Additional Registration Statement relates to the registration statement on Form S-3 (Registration No. 333-159249) (the “Original Registration Statement” and, together with the Additional Registration
